Kuhn, J.
(concurring). Act No. 104, § 2, Pub. Acts 1909, provides as follows:
“In all actions hereafter brought against any such common carrier railroad company under or by virtue of any of the provisions of this act to recover damages for personal injury to an employee, or where such injuries have resulted in his death, the fact that the employee may have been guilty of contributory negligence shall not bar a recovery: Provided, that the negligence of such employee was of a lesser degree than the negligence of such company, its officers, agents or employees.”
*542As Mr. Justice Bird says in his opinion, the question to determine is whether we should say, as a matter of law—
“that the negligence of such employee was of a lesser degree than the negligence of such company, its officers, agents, or employees.”
In the consideration of this question, in my opinion, the same rule should govern as has been laid down by this court in considering whether or not the question of contributory negligence should be determined as a matter of law. We have held in numerous cases that where the evidence is conflicting, or where different conclusions might reasonably be drawn from established or conceded facts, the question belongs to the jury. Becker v. Railway Co., 121 Mich. 580 (80 N. W. 581) ; Haines v. Railway Co., 129 Mich. 475 (89 N. W. 349) ; Welch v. Railroad Co., 147 Mich. 207 (110 N. W. 1069) ; Amanta v. Railroad Co., 177 Mich. 280 (143 N. W. 76) ; Atchison, etc., R. Co. v. Wilkie, 77 Kan. 791 (90 Pac. 775, 11 L. R. A. [N. S.] 963, and note; 127 Am. St. Rep. 464, 15 Am. & Eng. Ann. Cas. 731). The question here, therefore, is, Can any other inference be fairly and reasonably drawn from the facts but that the negligence of the employee was of a greater degree than the negligence of the company ?
I concur in the conclusion of Mr. Justice Bird that it is clearly apparent that no candid and intelligent man could reach any different conclusion but that the negligence of the defendant’s engineer was of a lesser degree than the negligence of the plaintiff. The plaintiff was walking on the tracks in the yard, with full knowledge that trains were being operated on the track on which he was- walking, in the same direction, and he made no effort to ascertain whether a train was coming. The negligence of the engineer operating the train, under the weather conditions prevailing, was *543without question of a lesser degree. I therefore concur in holding that the question in this case should be determined as a matter of law.
Moore, J., concurred with Kuhn, J.
The late Justice McAlvay took no part in this decision.